Case 19-40372      Doc 14      Filed 04/15/19 Entered 04/15/19 16:20:41            Desc Main
                                 Document     Page 1 of 2


                         UNITED STATES BANKRUPTCY COURT
                            DISTRICT OF MASSACHUSETTS

 ___________________________
 In re:                      )
                             )
     Roland W. Tremblay, Jr. )
     Lisa J. Tremblay        )                       Chapter 7
         Debtors             )                       Case No. 19-40372-CJP
                             )
                             )

                MOTION TO AMEND MATRIX TO ADD CREDITOR

        NOW COMES the Debtors, Roland Tremblay and Lisa Tremblay, and moves this
 Honorable Court to allow Debtors to amend Schedule E/F, Decl, Sum and Matrix to
 amend schedules to add additional unsecured debt amount of $2,082.12 and to add the
 creditor of this amount as follows:
        Imperial PFS
        GB Collects, LLC
        1253 Haddonfield Berlin Rd
        Vororhees, NJ 08043-4847

 The required fee has been paid, the amended matrix and separate list of the name and

 address of the added creditor in compliance with MLBR Official Local Form 1 is

 attached and incorporated herein by reference.

        Wherefore, the Debtor respectfully requests that this Honorable Court grant this

 Motion to Amend.

 Debtors                                             Debtors, by their Attorney,

 /s/ Roland W. Tremblay, Jr.                         /s/Ginger B. Kelly
 Roland W. Tremblay, Jr.                             Ginger B. Kelly, Esq. BBO #568727
 Date: 04/15/2019____                                The Law Offices of Ginger B. Kelly
                                                     167 Carpenter Hill Road
 /s/ Lisa J. Tremblay________                        Charlton, MA 01507
 Lisa J. Tremblay                                    Phone: (508) 784-1014
 Date: 04/15/2019_____                               AttorneyGingerKelly@gmail.com
                                                     Date: 04/15/2019
Case 19-40372      Doc 14    Filed 04/15/19 Entered 04/15/19 16:20:41             Desc Main
                               Document     Page 2 of 2


                             CERTIFICATE OF SERVICE

 I, Ginger B. Kelly, hereby certify that on this date I caused to be served a copy of the
 Debtors Motion To Amend Matrix To Add Creditor by first class mail, postage prepaid,
 unless otherwise indicated, upon those on the attached list.

 Dated: 04/15/2019_______                                    /s/Ginger B. Kelly

 Imperial PFS
 GB Collects, LLC 1253 Haddonfield Berlin Rd
 Voorhees, NJ 08043-4847
 Via ECF:
        a) Office of the US Trustee
        b) Ann J. White, Trustee
